DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 14 October 2021 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said projection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said body" in line 31.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret the “said body” as “said body member”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, of U.S. Patent No. 5,531,754 in view of Nissen (US 3,025,598). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the addition of the surgical blade being integrally formed with the body member and having a cutting edge. Nissen teaches a retractable surgical blade device including a blade member (20”) that is integrally formed with the surgical blade (20) that has a curved cutting edge (C2; L26-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the blade member and surgical blade of U.S. Patent No. 5,531,754 to be integral and to include a cutting edge, as taught by Nissen, for the predictable result of providing a means for cutting. It is noted that integral is interpreted as being necessary to make a whole element complete.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford, Sr. et al. (US 5,531,754, “Shackelford”) in view of Nissen (US 3,025,598).
Regarding claim 1, Shackelford discloses a retractable surgical blade device including a handle (12; Figs. 1-5) having a front end and a back end. The handle includes a base wall (20) and a pair of opposed sidewalls (22, 24) extending generally perpendicularly from the base wall. Each sidewall includes a flange (26, 28) extending generally perpendicularly therefrom. The base wall, sidewalls and flanges define a channel (30). A surgical blade member includes a body member which defines a pair of opposed longitudinal slots (45, 46) and a surgical blade (18) is secured to the body member, thus integrally formed therewith. The flanges engage into the slots to guide and maintain the surgical blade member in the channel (C3; L5-15). The surgical blade member is movable between a cutting position wherein the blade projects from the front end of the handle and the device is capable of being employed in a surgical procedure and a retracted position wherein the blade is disposed in the channel such that the surgical blade is unable to cut or stab persons associated with a procedure. The handle includes a front end stop means (C4;L15-30) including a section extending from the flange that is capable of resisting the blade member from disengaging from the front end of the handle. A back end stop means includes a crimped cantilevered end portion capable of resisting the blade member from disengaging from the back end of the 
However, Shackelford does not disclose that the surgical blade includes a cutting edge. Nissen teaches a retractable surgical blade device including a blade member (20”) that is integrally formed with the surgical blade (20) that has a curved cutting edge (C2; L26-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surgical blade of Shackelford with a cutting edge, as taught by Nissen, for the predictable result of providing a means for cutting.
Regarding claim 2, Shackelford discloses that the blade member is capable of slidably moving in the channel between the retracted position and the cutting position (C3; L60-67).
Regarding claim 3, Shackelford discloses that the cooperating locking members include at least two notches (60) in one of the flanges and means on the body member adapted to engage into the notches. A projection (68) engages into a first notch when the blade is in the cutting position and the projection engages into a second notch when the blade member is in the retracted position (C3; L38-54).
Regarding claim 4, Shackelford discloses that the means on the body member that are capable of engaging into the notches is a resilient spring clip (62) having two ends (64, 66) and an intermediate portion (44) disposed therebetween (C3; L38-54).
Regarding claim 5, Shackelford discloses that the handle includes a plurality of notches in addition to the first and second notches in addition to the first and second 
Regarding claims 6 and 7, Shackelford discloses that the body member includes an engaging section capable of moving the blade member in the channel. The engaging section includes an engaging surface (47) having serrations that facilitate gripping thereof (C3;L5-16).  
Regarding claims 8 and 9, Shackelford discloses that the handle and body member are made of metal and plastic (C2; L65-67, C3;L48-18).
Regarding claim 10, Shackelford discloses that the handle includes two generally parallel elongated sidewalls (C2; L58-65).
Regarding claim 11, Shackelford discloses a method of performing a surgical procedure including providing a retractable surgical blade device, as discussed above in claim 1. The device is moved from a retracted position wherein the blade is disposed within the channel to a cutting position wherein the blade projects from the front end of the handle (C3;L65-67; Fig. 1, 4). A surgical procedure is performed (C4; L8-14, 29-35) using the device while the blade member is in the cutting position. The blade member is moved back in the retracted position wherein the blade is retracted into the channel such that the blade is unable to cut or stab persons associated with a surgical procedure (C4; L29-34, C5; L15-24). 
Regarding claim 12
Regarding claim 13, Shackelford discloses that after performing the procedure, replacing the blade with another blade and disposing of the replaced blade (C4; L49-64).
Regarding claim 14, Shackelford discloses storing the device in the retracted position (C3; L31-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman et al. (US 5,475,925), Shackelford et al. (US 6,254,621) and Shackelford, Sr. et al. (US 8,181,352) disclose retractable surgical blades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771